Exhibit 10.12
Form of Indemnification Agreement by and among Harbinger Group Inc. and its
Directors or Officers
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (“Agreement”) is made on
                    , by and between Harbinger Group Inc., a Delaware
corporation (the “Company”), and                      (“Indemnitee”).
RECITALS
     WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and its
affiliates, including but not limited to Zap.com Corporation;
     WHEREAS, in order to induce Indemnitee to continue to provide services to
the Company and its affiliates the Company wishes to provide for the
indemnification of, and advancement of expenses to, Indemnitee to the maximum
extent permitted by law;
     WHEREAS, the Certificate of Incorporation (the “Charter”) and the Bylaws
(the “Bylaws”) of the Company provide for indemnification of the officers and
directors of the Company, and Indemnitee may also be entitled to indemnification
pursuant to the General Corporation Law of the State of Delaware (the “DGCL”);
     WHEREAS, the Charter, Bylaws and the DGCL expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the board of directors, officers and other persons with respect to
indemnification;
     WHEREAS, the Company and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Company’s directors, officers, employees,
agents and fiduciaries, the significant and continual increases in the cost of
such insurance and the general trend of insurance companies to reduce the scope
of coverage of such insurance;
     WHEREAS, the Company and Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors, officers,
employees, agents and fiduciaries to expensive litigation risks at the same time
as the availability and scope of coverage of liability insurance provide
increasing challenges for the Company;
     WHEREAS, Indemnitee does not regard the protection currently provided by
applicable law, the Company’s governing documents and available insurance as
adequate under the present circumstances, and Indemnitee may not be willing to
continue to serve in such capacity without additional protection;
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that the increased difficulty in attracting and retaining highly qualified
persons such as Indemnitee is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure Indemnitee that there
will be increased certainty of such protection in the future;
     WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law, regardless
of any amendment or revocation of the Charter or Bylaws, so that they will serve
or continue to serve the Company free from undue concern that they will not be
so indemnified;
     WHEREAS, the Company and Indemnitee acknowledge and agree that, as
contemplated by 6 Del. C. § 2708 (“Section 2708”) this Agreement involves at
least $100,000 and, therefore, the Company and Indemnitee intend for
Section 2708 and the related legislative commentary, which specifies that
Section 2708 was intended to supersede all Delaware common law limitations on
the enforceability of choice of law provisions (including any

47



--------------------------------------------------------------------------------



 



restrictions contained in the Restatement (Second) of Conflict of Laws), as well
as limitations on contractual consent to jurisdiction or service of process, to
apply to this Agreement; and
     WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Charter, Bylaws and the DGCL and any resolutions
adopted pursuant thereto, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder.
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:
     Section 1. Services to the Company. Indemnitee agrees to serve as [a
director/officer] of the Company. [Subject to the terms and conditions of any
employment agreement between Indemnitee and the Company,] Indemnitee may at any
time and for any reason resign from such position, in which event the Company
shall have no obligation under this Agreement to continue Indemnitee in such
position. This Agreement shall not be deemed an employment contract between the
Company (or any of its subsidiaries or any Enterprise) and Indemnitee. The
foregoing notwithstanding, this Agreement shall be effective as of the date the
Indemnitee commenced services as a [director/officer] and continue in force
after Indemnitee has ceased to serve as [a director/officer] of the Company and
its affiliates.

    Section 2. Definitions.

    As used in this Agreement:

          (a) “Corporate Status” describes the status of a person as a current
or former director, officer, employee, agent or trustee of the Company or of any
other Enterprise which such person is or was serving at the request of the
Company.
          (b) “Enforcement Expenses” shall include all reasonable attorneys’
fees, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees and all other disbursements or expenses
of the types customarily incurred in connection with an action to enforce
indemnification or advancement rights, or an appeal from such action, including,
without limitation, the premium, security for and other costs relating to any
cost bond, supersedas bond or other appeal bond or its equivalent.
          (c) “Enterprise” shall mean any corporation (other than the Company),
partnership, joint venture, trust, employee benefit plan or other legal entity
of which Indemnitee is or was serving at the request of the Company as a
director, officer, employee, agent, trustee or other Corporate Status.
          (d) “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding or an appeal resulting from a
Proceeding, including, without limitation, the premium, security for and other
costs relating to any cost bond, supersedas bond or other appeal bond or its
equivalent. Expenses, however, shall not include amounts paid in settlement by
Indemnitee or the amount of judgments or fines against Indemnitee.
          (e) “Independent Counsel” means a law firm, or a partner (or, if
applicable, member) of such a law firm, that is experienced in matters of
Delaware corporation law and neither presently is, nor in the past five years
has been, retained to represent: (i) the Company, Harbinger Holdings, LLC, any
Enterprise or Indemnitee or any of their affiliates in any matter material to
any such party (other than with respect to matters concerning Indemnitee under
this Agreement, or of other indemnitees under similar indemnification
agreements), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement. The Company agrees to pay
the reasonable fees and

48



--------------------------------------------------------------------------------



 



expenses of the Independent Counsel and to fully indemnify such counsel against
any and all expenses, claims, liabilities and damages arising out of or relating
to this Agreement or its engagement pursuant hereto.]
          (f) The term “Proceeding” shall include any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Indemnitee was, is or will be involved as a party or otherwise
by reason of the fact that Indemnitee is or was a director or officer of the
Company or is or was serving at the request of the Company as a director,
officer, employee, agent or trustee of any Enterprise or by reason of any action
taken by him or of any action taken on his part while acting as director or
officer of the Company or while serving at the request of the Company as a
director, officer, employee, agent or trustee of any Enterprise, in each case
whether or not serving in such capacity at the time any liability or expense is
incurred for which indemnification, reimbursement or advancement of expenses can
be provided under this Agreement; provided, however, that the term “Proceeding”
shall not include any action, suit or arbitration, or part thereof, initiated by
Indemnitee to enforce Indemnitee’s rights under this Agreement as provided for
in Section 13(e) of this Agreement.
     Section 3. Indemnity in Third-Party Proceedings. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding, other than a Proceeding by or in the right of the Company to procure
a judgment in its favor. Pursuant to this Section 3, Indemnitee shall be
indemnified against all Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Company and, in the case of a
criminal proceeding, had no reasonable cause to believe that his conduct was
unlawful.
     Section 4. Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company. No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company, unless and only to the extent
that the Delaware Court of Chancery (the “Delaware Court”) or any court in which
the Proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification for such
expenses as the Delaware Court or such other court shall deem proper.
     Section 5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement and except as
provided in Section 8, to the extent that Indemnitee is a party to or a
participant in and is successful, on the merits or otherwise, in any Proceeding
or in defense of any claim, issue or matter therein, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith. If Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf in connection with each successfully resolved claim,
issue or matter. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.
     Section 6. Indemnification For Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his Corporate Status, a witness, or is made (or asked to) respond to
discovery requests, in any Proceeding to which Indemnitee is not a party and is
not threatened to be made a party, he shall be indemnified against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.
     Section 7. Additional Indemnification.

49



--------------------------------------------------------------------------------



 



          (a) Except as provided in Section 8, notwithstanding any limitation in
Sections 3, 4 or 5, the Company shall indemnify Indemnitee to the fullest extent
permitted by law if Indemnitee is a party to or is threatened to be made a party
to any Proceeding (including a Proceeding by or in the right of the Company to
procure a judgment in its favor) against all Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee in
connection with the Proceeding.
          (b) For purposes of Section 7(a), the meaning of the phrase “to the
fullest extent permitted by law” shall include, but not be limited to:
               (i) to the fullest extent permitted by the provision of the DGCL
that authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL or such
provision thereof; and
               (ii) to the fullest extent authorized or permitted by any
amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.
     Section 8. Exclusions. Notwithstanding any provision in this Agreement to
the contrary, the Company shall not be obligated under this Agreement:
          (a) to make any indemnity for amounts otherwise indemnifiable
hereunder (or for which advancement is provided hereunder) if and to the extent
that Indemnitee has otherwise actually received such amounts under any insurance
policy, contract, agreement or otherwise;
          (b) to make any indemnity for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Securities Exchange Act of
1934, as amended, or similar provisions of state statutory law or common law; or
          (c) to make any indemnity or advancement that is prohibited by
applicable law.
     Section 9. Advances of Expenses. The Company shall advance the Expenses
incurred by Indemnitee in connection with any Proceeding, and such advancement
shall be made within twenty (20) days after the receipt by the Company of a
statement or statements requesting such advances (which shall include invoices
received by Indemnitee in connection with such Expenses but, in the case of
invoices in connection with legal services, any references to legal work
performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice)
from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. Indemnitee shall qualify for advances upon the
execution and delivery to the Company of this Agreement which shall constitute
an undertaking providing that Indemnitee undertakes to the fullest extent
required by law to repay the advance if and to the extent that it is ultimately
determined by a court of competent jurisdiction in a final judgment, not subject
to appeal, that Indemnitee is not entitled to be indemnified by the Company. The
right to advances under this paragraph shall in all events continue until final
disposition of any Proceeding, including any appeal therein. Nothing in this
Section 9 shall limit Indemnitee’s right to advancement pursuant to Section
13(e) of this Agreement.

    Section 10. Procedure for Notification and Defense of Claim.

          (a) To obtain indemnification under this Agreement, Indemnitee shall
submit to the Company a written request therefor and, if Indemnitee so chooses
pursuant to Section 11 of this Agreement, such written request shall also
include a request for Indemnitee to have the right to indemnification determined
by Independent Counsel.
          (b) The Company will be entitled to participate in the Proceeding at
its own expense.
     Section 11. Procedure Upon Application for Indemnification.

50



--------------------------------------------------------------------------------



 



          (a) Upon written request by Indemnitee for indemnification pursuant to
Section 10(a), a determination, if such determination is required by applicable
law, with respect to Indemnitee’s entitlement thereto shall be made in the
specific case: (i) by Independent Counsel in a written opinion to the Board if
Indemnitee so requests in such written request for indemnification pursuant to
Section 10(a), or (ii) by the Company in accordance with applicable law if
Indemnitee does not so request such determination be made by Independent
Counsel. In the case that such determination is made by Independent Counsel, a
copy of Independent Counsel’s written opinion shall be delivered to Indemnitee
and, if it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
determination. Indemnitee shall cooperate with the Independent Counsel or the
Company, as applicable, making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such counsel or the
Company, upon reasonable advance request, any documentation or information which
is not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Independent Counsel or the Company shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.
          (b) In the event that Indemnitee exercises his right to have his
entitlement to indemnification determined by Independent Counsel pursuant to
Sections 10(a) and 11(a)(i), the Independent Counsel shall be selected by
Indemnitee. The Company may, within ten (10) days after written notice of such
selection, deliver to Indemnitee a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within twenty (20) days after the
later of (i) submission by Indemnitee of a written request for indemnification
and Independent Counsel pursuant to Sections 10(a) and 11(a)(i) hereof,
respectively, and (ii) the final disposition of the Proceeding, including any
appeal therein, no Independent Counsel shall have been selected without
objection, Indemnitee may petition a court of competent jurisdiction for
resolution of any objection which shall have been made by the Company to the
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate. The person with respect to whom all objections are so resolved
or the person so appointed shall act as Independent Counsel under Section 11(a)
hereof. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 13(a) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).
     Section 12. Presumptions and Effect of Certain Proceedings.
          (a) In making a determination with respect to entitlement to
indemnification hereunder, it shall be presumed that Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 10(a) of this Agreement, and the
Company shall have the burden of proof to overcome that presumption in
connection with the making of any determination contrary to that presumption. In
an action to enforce this Agreement, neither (i) the failure of the Company or
of Independent Counsel to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
(ii) an actual determination by the Company or by Independent Counsel that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.
          (b) Indemnitee shall be deemed to have acted in good faith to the
extent Indemnitee’s action is based on the records or books of account of the
Company or any other Enterprise, including financial statements, or on
information supplied to Indemnitee by the officers of the Company or any other
Enterprise in the course of their duties, or on the advice of legal counsel for
the Company or any other Enterprise, or for any committee of the Board or the
board of directors of any other Enterprise, or on information or records given
or reports made to the

51



--------------------------------------------------------------------------------



 



Company or any other Enterprise, or to any committee of the Board or the board
of directors of any other Enterprise, by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Company or any other Enterprise, or by any committee of the Board or the
board of directors of any other Enterprise.
          (c) The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of guilty,
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith or in a manner which he reasonably believed to be in or not opposed to the
best interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful. The
Company acknowledges that a settlement or other disposition short of final
judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty.
          (d) The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Company or any Enterprise shall not be imputed
to Indemnitee for purposes of determining the right to indemnification under
this Agreement. Whether or not the foregoing provisions of this Section 12 are
satisfied, it shall in any event be presumed that Indemnitee has at all times
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.
     Section 13. Remedies of Indemnitee.
          (a) Subject to Section 13(f), in the event that (i) a determination is
made pursuant to Section 11 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 9 of this Agreement, (iii) Indemnitee has submitted a
request for indemnification that does not include a request for Independent
Counsel and no determination of entitlement to indemnification shall have been
made pursuant to Section 11(a) of this Agreement within sixty (60) days after
receipt by the Company of such request, (iv) Indemnitee has submitted a request
for indemnification that does include a request for Independent Counsel and no
determination of entitlement to indemnification shall have been made pursuant to
Section 11(a) of this Agreement within sixty (60) days after either (A) the ten
(10) day period for objection to the selection of Independent Counsel has
expired with no objection made or (B), if such an objection has been made,
resolution of any such objection, (v) payment of indemnification is not made
pursuant to Section 5 or 6 or the last sentence of Section 11(a) of this
Agreement within ten (10) days after receipt by the Company of a written request
therefor, or (vi) payment of indemnification pursuant to Section 3, 4 or 7 of
this Agreement is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification, Indemnitee shall be
entitled to an adjudication by a court of his entitlement to such
indemnification or advancement. Alternatively, Indemnitee, at his option, may
seek an award in arbitration to be conducted by a single arbitrator pursuant to
the Commercial Arbitration Rules of the American Arbitration Association.
Indemnitee shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 13(a); provided,
however, that the foregoing time limitation shall not apply in respect of a
proceeding brought by Indemnitee to enforce his rights under Section 5 of this
Agreement. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.
          (b) In the event that a determination shall have been made pursuant to
Section 11(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 13 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 13, the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement, as the case may
be.
          (c) If a determination shall have been made pursuant to Section 11(a)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 13, to the fullest extent permitted by law.

52



--------------------------------------------------------------------------------



 



          (d) The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 13 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.
          (e) The Company shall indemnify Indemnitee against any and all
Enforcement Expenses and, if requested by Indemnitee, subject to Section 9,
shall (within ten (10) days after receipt by the Company of a written request
therefor) advance, to the extent not prohibited by law, such Enforcement
Expenses to Indemnitee, which are incurred by Indemnitee in connection with any
action brought by Indemnitee for indemnification or advancement from the Company
under this Agreement or under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advancement or insurance
recovery, as the case may be, in the suit for which indemnification or
advancement is being sought.
          (f) Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding, including
any appeal therein.

    Section 14. Non-exclusivity; Survival of Rights; Insurance.

          (a) The rights of indemnification and to receive advancement as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Charter,
the Bylaws, any agreement, a vote of stockholders or a resolution of directors,
or otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in Delaware law, whether by statute or judicial decision, permits
greater indemnification or advancement than would be afforded currently under
the Charter, Bylaws and this Agreement, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change. No right or remedy herein conferred is intended to be exclusive
of any other right or remedy, and every other right and remedy shall be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
          (b) To the extent that the Company or any of its affiliates maintains
an insurance policy or policies providing liability insurance for directors,
officers, employees, agents or trustees of the Company or of any other
Enterprise, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director, officer, employee, agent or trustee under such policy or
policies. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.
          (c) The Company’s obligation to provide indemnification or advancement
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, employee, agent or trustee of any other Enterprise shall be
reduced by any amount Indemnitee has actually received as indemnification or
advancement from such other Enterprise.
          (d) All references in this Agreement to the Company shall include
Zapata Corporation (“Zapata”) during the period of time prior to the merger of
Zapata with and into the Company.
     Section 15. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director or officer (or in any other Corporate
Status) of any of the Company or its affiliates or (b) one (1) year after the
final termination of any Proceeding, including any appeal, then pending in
respect of which Indemnitee is granted rights of indemnification

53



--------------------------------------------------------------------------------



 



or advancement hereunder and of any proceeding, including any appeal, commenced
by Indemnitee pursuant to Section 13 of this Agreement relating thereto. This
Agreement shall be binding upon the Company and its successors and assigns and
shall inure to the benefit of Indemnitee and his heirs, executors and
administrators. The Company shall require and cause any successor, and any
direct or indirect parent of any successor, whether direct or indirect by
purchase, merger, consolidation or otherwise, to all, substantially all or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.
     Section 16. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
     Section 17. Enforcement.
          (a) The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a [director/officer] of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a [director/officer] of the Company.
          (b) This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Charter, the
Bylaws, applicable law and prior agreements, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder. For the avoidance of doubt, this Agreement shall not diminish or
abrogate any rights of Indemnitee with regard to indemnification or advancement
agreements undertaken with Zapata.
     Section 18. Modification and Waiver. No supplement, modification or
amendment, or waiver of any provision, of this Agreement shall be binding unless
executed in writing by the parties thereto. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement nor shall any waiver constitute a continuing
waiver.
     Section 19. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement as provided
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.
     Section 20. Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given if (a) delivered by hand and receipted for by the party to
whom said notice or other communication shall have been directed, (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, (c) mailed by reputable overnight
courier and receipted for by the party to whom said notice or other
communication shall have been directed or (d) sent by facsimile transmission,
with receipt of oral confirmation that such transmission has been received:

54



--------------------------------------------------------------------------------



 



          (a) If to Indemnitee, to:
               Attn: [INDEMNITEE]
          (b) If to the Company to:
               Harbinger Group Inc.
               450 Park Avenue, 30th Floor
               New York, NY 10022
or to any other address as may have been furnished to Indemnitee by the Company.
     Section 21. Contribution.
          (a) Whether or not the indemnification provided for in this Agreement
is available, in respect of any threatened, pending or completed action, suit or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall pay, in the
first instance, the entire amount of any judgments, fines, penalties, excise
taxes, amounts paid or to be paid in settlement and Expenses without requiring
Indemnitee to contribute to such payment and the Company hereby waives and
relinquishes any right of contribution it may have against Indemnitee. The
Company shall not enter into any settlement of any action, suit or proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.
          (b) Without diminishing or impairing the obligations of the Company
set forth in the preceding subparagraph, if, for any reason, Indemnitee shall
elect or be required to pay all or any portion of any judgment or settlement in
any threatened, pending or completed action, suit or proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such action,
suit or proceeding), the Company shall contribute to the amount of judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and
Expenses actually and reasonably incurred and paid or payable by Indemnitee in
proportion to the relative benefits received by the Company and all officers,
directors or employees of the Company, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such action, suit or proceeding arose; provided, however,
that the proportion determined on the basis of relative benefit may, to the
extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all officers, directors or employees of the
Company other than Indemnitee who are jointly liable with Indemnitee (or would
be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the events that resulted in
such Expenses, judgments, fines or settlement amounts, as well as any other
equitable considerations which applicable law may require to be considered. The
relative fault of the Company and all officers, directors or employees of the
Company, other than Indemnitee, who are jointly liable with Indemnitee (or would
be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.
          (c) The Company hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the Company or its affiliates, other than Indemnitee,
who may be jointly liable with Indemnitee.
     Section 22. Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 13(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court, and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for

55



--------------------------------------------------------------------------------



 



purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) consent to service of process at the address set forth in
Section 20 of this Agreement with the same legal force and validity as if served
upon such party personally within the State of Delaware, (iv) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court and (v) waive, and agree not to plead or to make, any claim that
any such action or proceeding brought in the Delaware Court has been brought in
an improper or inconvenient forum.
     Section 23. Identical Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced in order to evidence the existence of this
Agreement.
     Section 24. Miscellaneous. The headings of the paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.

56



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as
of the day and year first above written.

                  HARBINGER GROUP INC.  
 
  By:        
 
   
Name:
   
 
    Office:    
 
                                  [INDEMNITEE]         Name:

57



--------------------------------------------------------------------------------



 



Schedule to Exhibit 10.12 – Form of Indemnification Agreement by and
Among Harbinger Group Inc. and its Directors and Officers
The Indemnification Agreement filed as Exhibit 10.12 is substantially identical
in all material respects to the indemnification agreements which have been
entered into by Harbinger Group Inc. and the following directors and officers
with the associated effective dates:

      Indemnitee   Effective Date
Lap Wai Chan
  December 23, 2009
Leonard DiSalvo
  December 23, 2009
Lawrence M. Clark, Jr.
  December 23, 2009
Philip A. Falcone
  December 23, 2009
Peter A. Jenson
  December 23, 2009
Robert V. Leffler, Jr.
  December 23, 2009
Keith M. Hladek
  December 23, 2009
Thomas M. Hudgins
  December 23, 2009
Francis T. McCarron
  December 23, 2009

58